Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 1 of 73            FILED
                                                                   2019 Mar-04 PM 07:00
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA


                            TAB J

              Declaration of Julie Blanchard
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 2 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 3 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 4 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 5 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 6 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 7 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 8 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 9 of 73




                 EXHIBIT A
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 10 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 11 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 12 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 13 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 14 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 15 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 16 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 17 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 18 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 19 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 20 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 21 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 22 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 23 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 24 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 25 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 26 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 27 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 28 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 29 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 30 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 31 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 32 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 33 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 34 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 35 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 36 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 37 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 38 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 39 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 40 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 41 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 42 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 43 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 44 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 45 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 46 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 47 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 48 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 49 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 50 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 51 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 52 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 53 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 54 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 55 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 56 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 57 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 58 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 59 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 60 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 61 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 62 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 63 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 64 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 65 of 73




                  EXHIBIT B
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 66 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 67 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 68 of 73




                  EXHIBIT C
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 69 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 70 of 73




                 EXHIBIT D
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 71 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 72 of 73
Case 7:18-cv-00160-LSC Document 95-5 Filed 03/04/19 Page 73 of 73
